DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 10-19 and 21-23 are pending.  Claims 13-19 and 23 are withdrawn from consideration as being directed to a non-elected invention.  Claims 1-7, 10-12, 21 and 22 are up for examination.

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
Applicant argues that:
Independent claims 1 & 10 have been amended to recite: 
“a disinfectant reservoir configured to receive a single use disinfectant container with a single dose disinfectant, wherein the disinfectant assembly opens the single use disinfectant container containing a concentrated dose that is configured to mix with water to reduce a concentration of the single dose disinfectant.

The ‘906 Publication is directed to a transesophageal ultrasonic probe disinfectant system.  The ‘906 Publication merely discloses a ready to-use disinfectant. The ‘906 Publication mentions the word “concentration” in the context of a prepackaged and sealed ready-to-use disinfectant having a desired predetermined concentration, in order to prevent “unwanted handling of the disinfecting solution as well as ... unwanted
exposure to the fumes”. In other words, the prepackaged and sealed disinfectant exists at a desired predetermined concentration.  Alternatively, in the present invention, a concentrated amount of disinfectant is used in a single use container, which is much smaller than a pre-mixed container, which is then mixed with the necessary amount of water in order to provide the desired level of concentration of disinfectant in the disinfectant solution. As such, the concentrated amount of disinfectant can be used in a single use container to reduce the size of the containers for shipping and storing.


	The Examiner would respectfully respond that:
	The Applicant is arguing intended use recitations.  The Manual of Patent Examining Procedures states that: 
“while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114).  

	Independent claims 1 & 10 disclose a disinfectant reservoir configured to receive a single dose disinfectant container, wherein the assembly opens the container containing the concentrated dose that is configured to mix with water to reduce a concentration….
	The reservoir assembly (33) of Coles is fully capable of (and actually does) receive a single dose disinfectant container (46).  The reservoir assembly (33) is fully capable of receiving a disinfectant container (46) containing a concentrated dose and opening the container (paragraph 46).  And the reservoir assembly is fully capable of receiving a disinfectant container containing a concentrated dose, opening the container and mixing the contents of the container with water that is provided at water inlet (41).  It is immaterial that Coles discloses utilizing a premixed solution in the single dose container (46) because one of ordinary skill could operate the apparatus of Coles with a single dose container that contains a concentrated dose, and mixing the concentrated dose with water that Coles discloses providing to the apparatus at water inlet (41).  Thus, this response is not persuasive.

	The Applicant also argues that:
	The Office Action asserts that the ‘906 Publication discloses the claimed cleaner
assembly at “water inlet 41” and Paragraphs [0054], [0067], and [0098]. (See Office Action at Pages 9 and 11). However, the cited portion of the ‘906 Publication merely states that the water inlet 41 may have a filtration component therein, and that the water inlet 41 is operatively coupled to the disinfection mechanism, and that, after completion of the disinfection cycle, and after a “disinfectant purge cycle is initiated”, “the disinfectant bearing container and delivery lines are automatically cleaned and flushed ... with water from water inlet 41.”
First, the cited portion of the ‘906 Publication only teaches water in the context of
flushing the tubes to remove residue and remnants of disinfectant in the tubes after the
disinfection has been completed. This flushing is not directed to the probe.  
	Second, the cited portion of the ‘906 Publication only teaches a disinfection mechanism. Not only does the cited portion of the ‘906 Publication not explicitly allude to a cleaning cycle in the first place, the water inlet 41 is operatively coupled to and is a part of the disinfection mechanism of the ‘906 Publication and not any arbitrary cleaning mechanism at all. As such, the cited portion of the ‘906 Publication does not amount to the claimed cleaner assembly feature.
Third, the claims clearly recite that the disinfectant assembly operates after the cleaner assembly. As such, the cited water inlet 41 operating after the disinfection cycle is the opposite of recited feature.
Accordingly, neither does the cited portion of the ‘906 Publication with respect to the water inlet 41 disclose a cleaning cycle, nor does it disclose the recited cleaner assembly as claimed. Applicant asserts that independent Claims 1 and 10, and the claims depending therefrom are patentable over the cited references, singularly, and/or in combination.

The Examiner would respectfully respond that:
To Applicant’s first point, due to the coupling nature of the water inlet (41) with respect to the probe portion (24), wherein an operator is capable of utilizing the apparatus to clean said portion (24) with the water from water inlet.
To the Applicant’s second point, noted directly supra, due to the coupling nature of the water inlet (41) with respect to the probe portion (24), wherein an operator is capable of utilizing the apparatus to clean said portion (24) with the water from water inlet.  Further noted, the claims are directed a cleaner assembly configured to provide cleaner to the probe reservoir, and the water from inlet (41) is configured to (i.e. an operate can operate the apparatus in that fashion) provide cleaner to the probe reservoir.
To the Applicant’s third point, the Applicant is arguing operational procedures in an apparatus claim of the claims reciting that that the disinfectant assembly operates after the cleaner assembly, and the reference of Coles disclosing running the water to the probe reservoir after the disinfection cycle.  However, an operator is fully capable of operating the apparatus such that the water from water inlet (41) is transferred to the probe reservoir (28) before the disinfection cycle.
The Applicant is reminded that The Manual of Patent Examining Procedures specifically states that, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114).  
Because the apparatus of Coles is configured to, and can operate in the fashion claimed, then such meets said claims.  Thus, Applicant’s first through third points are not persuasive.

Applicant further argues:
As detailed above, the cited portion of the ‘906 Publication does not disclose the cleaner assembly feature as claimed. The Office Action asserts that while the ‘906 Publication discloses the claimed disinfectant assembly feature, and the ‘906 Publication does not disclose the cleaner reservoir and cleaner dispenser as claimed. However, the Office Action asserts that the ‘612 Publication discloses the cleaner reservoir and cleaner dispenser features, and that it would have been obvious to one of ordinary skill in the art to provide the cleaner assembly of the ‘906 Publication with a cleaner reservoir and a cleaner dispenser of the ‘612 Publication.
The ‘612 Publication is directed to a single step disinfection cycle, and does not teach or suggest the claimed the cleaner assembly feature. Indeed, the ‘612 Publication expressly criticizes apparatuses that have cleaning and disinfecting steps.
One of ordinary skill in the art would have no motivation to deviate from the express criticisms of apparatus requiring multiple steps (1.e., a cleaning step first and a separate subsequent disinfection step later on) in the ‘612 Publication, to provide the claimed two-step apparatus in the ‘906 Publication. See MPEP § 2141.02 (“A prior art reference must be considered in its entirety, .e., as a whole, including portions that would lead away from the claimed invention.”) (citing W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540 (Fed. Cir. 1983)).

The Examiner would respectfully respond that:
The rejection is made over Coles (‘906 Publication) in view of Masao (‘612 Publication), not the other way around.  As such, Coles already has a multi-step process of disinfection and flushing with a pure clean water.  Furthermore, Masao clearly discloses a multi-step process as well as noted in page 2, lines 1-12.  A rinsing/cleaning step, a detergent step and a disinfection step.  What the Applicant is referring to as a “single step process” is that Masao discloses that conventional methods wash/rinse the probe in a sink, then have to move the probe to a disinfecting apparatus; wherein the apparatus of Masao utilizes a single apparatus, for the rinsing washing and disinfecting steps (See page 1, line 21 to page 2, line 12 of the translation of Masao).  Further, Masao discloses that utilizing a detergent reservoir for cleaning the probe is superior to water.  As such, the combination is proper, and the response is not persuasive.

The Applicant also argues that:
As detailed above, the cited portion of the ‘906 Publication does not disclose the cleaner assembly feature as claimed. The cited portion of the ‘906 Publication water inlet 41 as being the alleged cleaning mechanism is only directed to a disinfection mechanism, as detailed above. Even assuming arguendo that this was compatible with the single-step disinfection of the ‘906 Publication, such a modification would require a substantial redesign.
Second, the ‘906 Publication appears to operate on the principle of single step
disinfection. Introducing the separate cleaning apparatus with a separate cleaning step would change the principle of operation of the ‘906 Publication. In order to create a prima facie case of obviousness, a proposed combination of references cannot change the principle of operation of any of the cited references, nor can the combination render a prior art invention unsatisfactory for its intended purpose. According to M.P.E.P. § 2143.01(V), “[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Jn re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)”. According to M.P.E-P. § 2143.01(VD, “[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” /n re Ratti, 270 F.2d 810, 123 USPQ 349, 352 (CCPA 1959).
Accordingly, Applicant asserts that independent Claims 1 and 10, and the claims
depending therefrom are patentable over the cited references.

The Examiner would respectfully contend that:
Both Coles and Masao operate under a multi-step process.  As noted above and below, Coles operates under a disinfection and rinsing process, and Masao operates under rinsing, detergent, and disinfection process.  Both Coles and Masao disclose a water inlet in order to complete each process because each process step of both require water.  Masao further discloses a cleaner/detergent reservoir that can provide cleaner/detergent to the water line during a cleaning/detergent process because a detergent process is far superior to removing debris than just a water washing process alone.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the cleaner assembly of Coles with a cleaner reservoir and a cleaner dispenser as set forth in Masao in order to provide a thorough cleaning of the probe with a cleaning solution that is superior to water as exemplified by Masao.
Therefore, the combination is proper, there is motivation to combine, and it would not change the principle of operation.  Thus, this response is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coles et al. (U.S. Publication No. 2005/0215906).
Concerning claim 1, Coles discloses an apparatus for cleaning and disinfecting a probe, wherein the probe is an ultrasound probe (abstract) having a first portion (24) that is inserted into a patient and a second portion (23) having an electrical connection, the apparatus comprising: 
a probe reservoir assembly comprising a probe reservoir (28), wherein the probe reservoir assembly is configured for securing (paragraph 37) at least a portion (24) of the first portion of the probe for the cleaning and the disinfecting, and securing at least a portion of the second portion (23) of the probe outside of the probe reservoir assembly (paragraph 42); 
a cleaner assembly at water inlet (41) operatively coupled to the probe reservoir assembly, wherein the cleaner assembly is configured to provide a cleaner to the probe reservoir assembly for the cleaning of the probe before the disinfecting (paragraphs 54, 67 and 98); and 
A disinfectant assembly operatively coupled to the probe reservoir assembly (Figure 1), wherein the disinfectant assembly is configured to provide a disinfectant for the disinfecting of the probe after the cleaning (paragraphs 43-50), and wherein the disinfectant assembly comprises;
a disinfectant reservoir (33) configured to receive a single use disinfectant container (46) with a single dose disinfectant, wherein the disinfectant assembly opens the single use disinfectant container containing a concentrated dose (paragraph 46) that is configured to mix with water to reduce a concentration of the single dose disinfectant to create a disinfectant solution to form the disinfectant (paragraphs 43-52).

Regarding claim 2, Coles also discloses that the probe reservoir assembly comprises a probe reservoir cover, and wherein the portion of the second portion is located outside of the probe reservoir cover (paragraph 55; Figure 1).

Concerning claim 3, Coles further discloses that the probe reservoir assembly comprises a probe reservoir and/or a probe tube configured to secure the portion of the first portion of the probe for the cleaning and the disinfecting (paragraph 75).

With respect to claim 21, Coles continues to disclose that the disinfectant assembly further comprises:
A disinfectant valve (51-54) and supply tubes (Figure 5) that are structured to (i) receive the single dose disinfectant from the disinfectant reservoir (33), and (ii) receive water from a main pump assembly, and (iii) deliver the mixture of water and disinfectant to the probe reservoir assembly (paragraphs 60-70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (U.S. Publication No. 2005/0215906) in view of Masao (Japanese Document No. JP 2004065612).
Concerning claims 4 & 10, Coles discloses an apparatus for cleaning and disinfecting a probe, wherein the probe is an ultrasound probe having a first portion (24) that is inserted into a patient and a second portion (23) having an electrical connection, the apparatus comprising: 
a probe reservoir assembly comprising a probe reservoir (28), wherein the probe reservoir assembly is configured to secure (paragraph 37) at least a portion (24) of the first portion of the probe for the cleaning and the disinfecting, and securing at least a portion of the second portion (23) of the probe outside of the probe reservoir assembly (paragraph 42); 
a cleaner assembly at water inlet (41) operatively coupled to the probe reservoir assembly, wherein the cleaner assembly is configured to provide a cleaner to the probe reservoir assembly for the cleaning of the probe before the disinfecting (paragraphs 54, 67 and 98); and 
a disinfectant assembly comprising a disinfecting reservoir (33) configured to receive a single use disinfectant container (46) with a single dose disinfectant, wherein the disinfectant assembly opens the single use disinfectant container (paragraph 46) containing a concentrated dose that is configured to mix with water to reduce a concentration of the single does disinfectant to create a disinfectant solution to form the disinfectant (paragraphs 43-46), wherein the disinfectant assembly is operatively coupled to the probe reservoir assembly (Figure 1; paragraph 46), and wherein the disinfectant assembly is configured to provide the disinfectant to the probe for the disinfecting of the probe after the cleaning of the probe (paragraphs 43-50).
Coles does not appear to disclose that the cleaner assembly comprises a cleaner reservoir configured for storing a cleaner, and a cleaner dispenser operatively coupled to the cleaner reservoir for dispensing the cleaner and deliver the cleaner directly or indirectly to the probe reservoir assembly; wherein the cleaner reservoir is configured to store a cleaner detergent, and the cleaner comprises a cleaner solution formed from the cleaner detergent.  Masao discloses an apparatus for cleaning and disinfecting a probe, wherein the apparatus comprises a probe reservoir assembly (1), a cleaner assembly at L1, and a disinfectant assembly at L3.  The reference continues to disclose a reservoir (11) for storing a cleaner, and a cleaning dispenser (P1) operatively coupled to the cleaner reservoir (11) for dispensing the cleaner and delivering the cleaner to the probe reservoir assembly (1); wherein the cleaner reservoir (11) is configured to store a cleaner detergent, and the cleaner comprises a cleaner solution formed from the cleaner detergent (abstract). Masao discloses that the configuration is utilized in order to provide a thorough cleaning of the probe with a cleaning solution that is superior to water (abstract).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the cleaner assembly of Coles with a cleaner reservoir and a cleaner dispenser as set forth in Masao in order to provide a thorough cleaning of the probe with a cleaning solution that is superior to water as exemplified by Masao.

Regarding claim 5, Coles also discloses a water filter assembly operatively coupled to the probe reservoir assembly and the cleaner assembly; and 
wherein the water filter assembly will intrinsically comprise a water filter housing and a water filter for filtering water used in the apparatus (paragraphs 54, 94 and 98).

With respect to claim 6, Coles continues to disclose a heater assembly comprising a heater (38) operatively coupled to the cleaner assembly, the disinfectant assembly, and the water filter assembly and configured to heat the water, the cleaner, and the disinfectant (paragraphs 49 and 50).

Concerning claim 7, when modified by Masao as noted above with the cleaner assembly disclosed therein, the apparatus of Coles will also disclose that the concentrated cleaner detergent from the cleaner assembly and the water from the water filter assembly mixes to create a cleaner solution that is used for the cleaning of the probe (See Figure 1 of Masao and paragraphs 54, 94 and 98 of Coles).

Concerning claim 11, Cole continues to disclose that the apparatus also comprises a water filter assembly comprising a water housing and a water filter configured to filter the water received from a water inlet (paragraphs 54, 94 and 98); and
wherein the water is mixed with a concentrated cleaner to create a cleaner solution for the cleaning of the probe as noted above with respect to claim 7 (See Figure 1 of Masao and paragraphs 54, 94 and 98 of Coles).

Regarding claim 12, Cole further discloses that the apparatus also includes a heater assembly comprising a heater (38); 
wherein the heater assembly is operatively coupled to the cleaner assembly, the disinfectant assembly, and the water filter assembly; and 
wherein the heater is configured to heat the cleaner solution, the disinfectant solution, or the water (paragraphs 49 and 50).

With respect to claim 22, Coles continues to disclose that the disinfectant assembly further comprises:
A disinfectant valve (51-54) and supply tubes (Figure 5) that are structured to (i) receive the single dose disinfectant from the disinfectant reservoir (33), and (ii) receive water from a main pump assembly, and (iii) deliver the mixture of water and disinfectant to the probe reservoir assembly (paragraphs 60-70).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799